This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 BRIAN DILS and LESLIE DILS,

 3          Plaintiffs-Appellants,

 4 v.                                                                                   NO. 35,404

 5 RICHARD JENSEN and
 6 MARILOU E. BELLINO,

 7          Defendants-Appellees.


 8 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 9 Daylene A. Marsh, District Judge


10 Slade Law Firm, P.C.
11 Dustin N. Slade
12 Farmington, NM

13 T. Ryan Lane, P.C.
14 T. Ryan Lane
15 Aztec, NM

16 for Appellants

17 Tyson Quail
18 Farmington, NM
 1 for Appellees




 2                            MEMORANDUM OPINION

 3 WECHSLER, Judge.

 4   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

 5 summary disposition. No memorandum opposing summary reversal has been filed

 6 and the time for doing so has expired.

 7   {2}   Accordingly, we reverse for the reasons stated in our calendar notice.

 8   {3}   IT IS SO ORDERED.


 9                                          __________________________________
10                                          JAMES J. WECHSLER, Judge


11 WE CONCUR:


12 _________________________________
13 MICHAEL E. VIGIL, Chief Judge


14 _________________________________
15 LINDA M. VANZI, Judge




                                              2